NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                    Submitted July 20, 2012*
                                     Decided July 24, 2012


                                              Before

                              FRANK H. EASTERBROOK, Chief Judge

                              DIANE P. WOOD, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge


No. 11-3485                                                     Appeal from the United
                                                                States District Court for the
MARGARET BACH,                                                  Eastern District of Wisconsin.
    Plaintiff-Appellant,

               v.                                               No. 11-C-828
                                                                C.N. Clevert, Jr., Chief Judge.
MILWAUKEE COUNTY, et al.,
     Defendants-Appellees.


                                               Order

    Margaret Bach sued on behalf of herself and her son Aaron, a disabled adult. She
seeks to regain custody of her son and to receive damages on account of his confine-
ment at a Milwaukee County facility for several days in July 2011. The district court ab-
stained from addressing her challenge to the state court’s order appointing ARC of
Greater Milwaukee (which changed its name to Life Navigators last January) as Aaron’s
guardian, and dismissed the suit as a whole because only Aaron’s guardian can decide
whether to litigate on his behalf.




   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 11-3485                                                                            Page 2

   Aaron needs 24-hour supervision. When he turned 18, a circuit court in Wisconsin
appointed Margaret as his guardian. In 2009 the court replaced Margaret with Life Nav-
igators as Aaron’s guardian and appointed Elizabeth Ruthmansdorfer as his guardian
ad litem. In 2010 the court ordered Aaron to be moved from Margaret’s home to a
community-based residential facility. Margaret defied that order until October 2011,
when Aaron was finally removed from her home.

    That July Margaret summoned the police when Aaron became violent and uncon-
trollable. Officers placed him in emergency detention, Wis. Stat. §51.15, and took him to
the Milwaukee County Mental Health Complex. He stayed there for six days, over
Margaret’s objection—but with the consent of Life Navigators and Ruthmansdorfer.

   Margaret has sued everyone who had anything to do with these events, invoking 42
U.S.C. §1983, the Fair Labor Standards Act, and the Medicare Act. The latter statutes
have nothing to do with how guardians are selected, and neither statute gives a natural
parent any right to supersede a decision made by a court-appointed guardian. The four-
teenth amendment, enforced through §1983, guarantees Margaret the right to due pro-
cess of law before state actors such as Milwaukee County can terminate parental rights.
But parental rights end automatically at the age of a child’s majority. To the extent that
Margaret had a right to be considered as Aaron’s guardian once he turned 18, the state
judicial proceedings supplied all the process that was due.

   Margaret attempts to advance legal claims belonging (or potentially belonging) to
Aaron. She is a lawyer, but that is not enough; she is not Aaron’s lawyer. Life Navigators
and Ruthmansdorfer are the only persons authorized to act on his behalf. See Struck v.
Cook County Public Guardian, 508 F.3d 858, 859 (7th Cir. 2007); Malone v. Nielson, 474 F.3d
934, 937 (7th Cir. 2007); Navin v. Park Ridge School District, 270 F.3d 1147, 1149 (7th Cir.
2001). They have not authorized this suit. Aaron therefore never has been a party, and
we have removed his name from the caption.

    Margaret can litigate to vindicate her own rights, but she cannot have a federal court
appoint her as Aaron’s guardian. That would directly upset a decision of the state court,
and federal courts (other than the Supreme Court) lack the authority to review and
countermand decisions of state courts in civil cases. See, e.g., Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
Custody and guardianship decisions are open to change, but this does not make them
less “final” for purposes of the Rooker–Feldman doctrine (or any other purpose). See Re-
statement of Judgments §13 and comment c (judgments granting relief in custody matters
are “final” even though subject to revision). We therefore disagree with the district
judge’s conclusion that abstention is the appropriate response to this aspect of Marga-
ret’s claims. But as a practical matter nothing turns on this; the district judge did not
reach the merits and thus complied with the Rooker–Feldman doctrine indirectly.
No. 11-3485                                                                         Page 3

     The Rooker–Feldman doctrine does not affect Margaret’s claims against persons or en-
tities that were not parties to the guardianship proceedings, see Lance v. Dennis, 546 U.S.
459 (2006), but the law of preclusion does. Federal courts must give state-court decisions
the same preclusive force they have in state court. 28 U.S.C. §1738 ¶3. Wisconsin does
not allow collateral attacks on guardianship or custody decisions through the expedient
of suing someone else, in some other court. See, e.g., In re Brianca M.W., 728 N.W.2d 652,
656–57 (Wis. 2007). Given §1738, therefore, the federal judiciary must take as established
the validity of the orders appointing Life Navigators as Aaron’s guardian and Ruth-
mansdorfer as his guardian ad litem. That makes all of Margaret’s theories, state and
federal, untenable. (She contends, for example, that she was forced into “slavery” by
being compelled to provide Aaron’s care. Yet until mid-2010 her care was voluntary,
and after then she was forbidden to care for him but failed to honor the court’s order.)

    Margaret can ask the state court that entered the guardianship orders to modify
them. She cannot obtain a modification in federal litigation, or obtain damages from
persons who have carried out those orders or taken acts such as the six-day placement
in July 2011 that depend on the validity of those orders.

                                                                                 AFFIRMED